         Case 1:19-cv-10101-MLW Document 25 Filed 01/22/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                     Plaintiffs,

                v.                                          Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                     Defendant.



            DEFENDANT DAVID SMITH’S OPPOSITION TO PLAINTIFFS’
                   MOTION FOR EXPEDITED DISCOVERY

       Plaintiffs’ Optum, Inc. and Optum Services, Inc. (“Optum”) Motion for Expedited

Discovery should be denied for multiple, independent reasons. Defendant David Smith (“Smith”)

will not belabor points already made in his Opposition to Optum’s Motion for TRO and his Motion

to Compel Arbitration. Here are the relevant highlights.

       First, and most importantly, Optum and Smith are contractually bound to arbitrate all

disputes related to his employment with Optum, including this one. See Exhibit 1. That arbitration

agreement explicitly commits “all issues concerning discovery” to the arbitrator and doubles down

on that commitment by stating that the “interpretation, enforceability, [and] applicability” of the

agreement are also matters committed to the arbitrator. Id. at §§ B, D.10. The agreement also sets

specific limits on discovery (e.g., one interrogatory limited to the identification of potential

witnesses) that Optum now asks this Court to ignore (e.g., by ordering Smith to respond to four

substantive interrogatories). Compare id. at § D.10, with ECF No. 5-2, p. 5. There is no plausible

reading of the arbitration agreement that permits Optum to escape the language it drafted so that it

can seek relief from this Court that the agreement plainly does not allow and commits to
                                                 1
         Case 1:19-cv-10101-MLW Document 25 Filed 01/22/19 Page 2 of 4



arbitration. See, e.g., Bekele v. Lyft, Inc., 199 F.Supp.3d 284, 313 (D. Mass. 2016) (granting motion

to compel arbitration and dismiss complaint because plaintiff’s employment claims fell “within

the broad scope of [the arbitration] language”; noting that per Supreme Court precedent “any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration”).

       Second, Optum’s Motion for TRO is based entirely on speculation about the key issues in

this case—i.e., what Smith allegedly misappropriated from Optum, what specific ABC products

or services compete with Optum’s products or services, and what Smith is allegedly doing for

ABC that is competitive—so Optum turns to the “shoot first, ask questions later” approach to

injunctive relief. Optum’s speculation is wholly insufficient to warrant expedited discovery. See,

e.g., Medtronic, Inc. v. Ernst, 182 F.Supp.3d 925, 934-35 (D. Minn. 2016) (denying motions for

TRO and expedited discovery for non-compete and trade secret misappropriation claims because

defendant’s work at new company was unrelated to work she was doing for old company and

plaintiff relied on “pure speculation” of alleged harm; noting that “the evidence submitted shows

that [defendant] never accessed the documents after leaving Medtronic and all documents have

been returned to Medtronic”); Compass Bank v. Lovell, 2016 WL 8738244, at *6 (D. Ariz. Apr. 8,

2016) (denying motions for TRO and expedited discovery where plaintiff believed that defendant

had not returned documents upon termination and “might have” retained trade secret documents

because plaintiff’s “speculative belief does not justify granting the extraordinary remedy of a

TRO”).

       Third, and finally, Smith and ABC have already provided the information to Optum that

it seeks in expedited discovery. This information includes (i) Smith’s role at ABC; (ii) an

explanation of ABC’s business and why it does not compete with Optum; (iii) Smith’s offer to

sign an affidavit attesting to the exact Optum documents in his possession or control and that he


                                                 2
         Case 1:19-cv-10101-MLW Document 25 Filed 01/22/19 Page 3 of 4



has shared no Optum confidential documents with ABC or any third party (which Optum did not

respond to); and (iv) Smith’s offer to return or destroy the Optum documents in his possession

(which Optum did not respond to). See Smith’s Opposition to Optum’s Motion for TRO, Section

II.B. If this dispute and discovery were genuinely urgent, Optum would have responded to Smith’s

offers weeks ago when he made them.

       For the reasons set forth above, Smith requests that this Court deny Optum’s Motion for

Expedited Discovery in its entirety.



                                                   Respectfully submitted,

                                                   DAVID WILLIAM SMITH

                                                   By his attorneys,

                                                   /s/ John F. Welsh, III
                                                   John F. Welsh, III, BBO #522640
                                                   Justin L. Engel, BBO #683894
                                                   Bello Welsh LLP
                                                   125 Summer Street, Suite 1200
                                                   Boston, MA 02110
                                                   617-247-4100
                                                   Fax: 617 247 4125
                                                   Email: jwelsh@bellowelsh.com
                                                   Email: jengel@bellowelsh.com

                                                   Michael J. Sheehan, pro hac vice pending
                                                   Brian Mead, pro hac vice pending
                                                   McDermott Will & Emery LLP
                                                   444 West Lake Street
                                                   Chicago, Illinois 60606
                                                   (312) 372-2000 (phone)
                                                   (312) 884-7700 (fax)
                                                   msheehan@mwe.com
                                                   bmead@mwe.com

                                                   Dated: January 22, 2019




                                               3
         Case 1:19-cv-10101-MLW Document 25 Filed 01/22/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.




                                            /s/ John F. Welsh, III
                                            John F. Welsh, III




                                               4
